Title: To James Madison from Edmund Pendleton, 12 August 1787
From: Pendleton, Edmund
To: Madison, James


Dear Sir
Edmundsbury Augt. 12. 1787.
I have hitherto delayed to pay you my respects, lest I should for a moment withdraw your Attention from the great & important work you was engaged in; but the papers having announced that the Convention had settled the Principles of their System, and appointed a Committee to reduce it to form, I could no longer delay letting you know I am yet in the living Class, I think my health considerably better, & Possess strong hopes of being able to Attend the Courts this fall.
We are all in anxious expectation of some great work, the produce of such Collective wisdom and prudence, and I have the pleasure to Observe amongst the Serious, best Citizens, a general disposition to approve and adopt whatever is recommended; tho’ on the other hand, some few, & of them, Members of the Assembly, declare themselves against it Ante Mainum, (as the Dicers say). I am sorry there are not more Members of the Assembly in Our Delegation to explain and inforce what is done. I hope Colo. Mason will make a truce with the Gout for that Season at least, as his Attendance will be useful in that, as well as other Instances.
The Secrecy injoined & observed by the Convention, was not only beneficial in that it occasioned the Ebulitions of fire, fancy & Party amongst the Members to evaporate in the room of their Session, and their work to be submitted to the Public in it’s perfect State, but it also prevented these pre-determined Gentlemen, from making mangled details of the work, and by misrepresentations to form a prejudice against it amongst the Citizens.
I have heard much of threaten’d Riots, In Opposition to the payment of debts and taxes, but no particular Instance of mischief of the sort, except the burning of the Court House in King William, the Prison in New Kent, and the Clerk’s Offices of both. That the famous Mr. Posey was author of the latter, nobody seems to doubt, tho’ they have not yet evidence sufficient to convict him. Money is indeed very scarce, wch. is generally Attributed, & I beleive very justly, to our late Regulations of trade, which has driven many foreign Vessels to Baltimore. The Season has been remarkably dry, and the prospect of Crops generally melancholly—particularly on the South side of James River. My best respects to all yr. worthy Colleagues. I am, Dr. Sir, wth. Sentiments of perfect Esteem & respect, for them & you Yr. Affe. friend
Edmd Pendleton
